department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------------- id no ------------- telephone number --------------------- refer reply to cc fip plr-127133-07 date date internal_revenue_service number release date index number -------------------------- ------------------------------------------------------------ ------------------ ---------------------------------- ---------------------------------------- ----------------------- ---------------------------------------------- ------------------------- ---------------------------------------- ----------------------------------- ceding company --------------------------------------------------------------------- -------------------------------------------------------------- assuming company state a state b ----------------------------------------------- ------------------------------------------------------------------------------------ ---------------------- -------------------- ------------------ date d dear ------------------------------------------- this ruling letter supplements the letter_ruling issued by this office on date cc fip - plr-127104-07 prior letter_ruling together the prior letter_ruling and the present ruling letter respond to your letter of date requesting rulings on the federal_income_tax consequences of a then proposed transaction which has now been consummated in part as of date d your date letter was jointly submitted by ceding company a state a mutual_life_insurance_company in rehabilitation and assuming company a state b domiciled stock_life_insurance_company requesting rulings on the federal_income_tax consequences of the transaction the transaction arose in the context of a plan for the rehabilitation of ceding company the plan and involves among other actions the transfer by assumption as indicated in the plan each contract which is in force on the closing date of the plr-127133-07 reinsurance of ceding company’s life_insurance and other contracts to assuming company under the supervision of the state a court this ruling letter responds to the holdings requested by your office in your date letter with respect to certain tax- qualified matters the prior ruling letter responded to the subchapter_l and certain related annuity insurance questions presented by your date request we are setting forth some of the background facts from the prior ruling letter into this ruling letter reinsurance transaction will be modified by ceding company through one or more endorsements effective as of the closing date but immediately prior to the closing of the reinsurance of the endorsed contracts this endorsement will not change reduce or restructure the death_benefits cash values or account or policy values dividend accumulations minimum interest rate guarantees maximum mortality charges policy loan accounts or contractual loan interest rate guarantees of the endorsed contract pursuant to the plan the endorsements will include the following provisions certain tax-qualified contracts will be authorized to receive compensation_for the extinguishment of mutual membership interests in the form of credits to the policy values plan credits eg individual_retirement_account contracts or sec_403 contracts will not receive or be entitled to receive distributable equity in the form of cash or other consideration with respect to such tax-qualified contracts instead they will receive credits to the policy value plan credits in the form of additional paid-up insurance or account value credits the value of the plan credits will be equal to the value of the cash otherwise allocable to the qualified contractholders with respect to their tax-qualified contracts assuming company will receive assets from ceding company for purposes of paying the plan credit amounts employee plan related provisions distributed to any distributee by any employees’ trust described in sec_401 which is exempt from tax under sec_501 shall be taxable to the distributee in the taxable_year of the distributee in which distributed under sec_72 relating to annuities sec_403 provides generally that amounts contributed by certain tax- exempt employers to an annuity_contract purchased from an insurance_company by such an employer for an employee shall be excluded from the gross_income of the employee for the taxable_year of the contribution and that the amount actually distributed to any distributee under such contract shall be taxable to such distributee in the year distributed under sec_72 sec_403 also imposes a limit on the maximum amount which may be contributed to a tax-sheltered annuity described in sec_403 on sec_402 of the code provides in pertinent part that any amount actually mutual members who hold non-trusteed tax qualified retirement funding contracts sec_408 defines an individual_retirement_account ira annuity as an plr-127133-07 behalf of an employee in any taxable_year sec_403 provides that the provisions of sec_403 will not apply to an annuity unless requirements similar to the minimum distribution_requirements of sec_401 are met with respect to such annuity sec_403 provides that the provisions of sec_403 will not apply to an annuity unless under the annuity distributions attributable to contributions made pursuant to a salary reduction agreement may be paid only when the employee attains age and ½ separates from service dies becomes disabled or in the event of hardship distributions in the event of hardship may not include income attributable to salary reduction contributions the distribution limitations of sec_403 do not apply to distributions attributable to assets held in the tax-sheltered annuity arrangement described in sec_403 as of the close of the last year beginning before date p l the tax_reform_act_of_1986 section e as amended by p l tamra sec_1011a c annuity or endowment_contract which is issued by an insurance_company and which meets the requirements of sec_408 sec_408 imposes requirements similar to the distribution_requirements of sec_401 on distributions of the entire_interest of the contract owner sec_219 permits an individual taxpayer to deduct from gross_income amounts contributed to an ira subject_to the maximum annual deduction limitations specified in sec_219 sec_402 and sec_408 relating to rollover_contributions permit an individual taxpayer to purchase an ira annuity using funds distributed from other plans subject_to certain requirements relating to the nature and the amount of the distribution sec_408 provides in general that any amount_paid or distributed out of an ira is included in gross_income by the payee or distribute as the case may be in the manner provided under sec_72 sec_72 generally provides that gross_income includes any amount_received_as_an_annuity under an annuity endowment or life_insurance_contract sec_72 provides that for purposes of sec_72 any amount received which is in the nature of a dividend or similar distribution shall be treated as an amount not received as an annuity sec_72 provides that any amount which is received under an annuity endowment or life_insurance_contract and is not received as an annuity a if received on or after the annuity_starting_date shall be included in gross_income and b if received before the annuity_starting_date shall be included in gross_income to the extent allocable to income_on_the_contract and shall not be included in gross_income to the extent allocable to the investment_in_the_contract sec_72 provides in part that with certain exceptions an amount distributed from a_trust described in sec_401 which is exempt from tax under sec_501 or is received from a contract purchased by a_trust described in sec_401 purchased as part of a plan described in sec_403 or described in sec_403 shall be included in gross_income but only to the extent it exceeds the investment_in_the_contract sec_72 provides that the investment_in_the_contract as of any date is the aggregate amount of premiums or other consideration paid for the contract as of such date minus the aggregate amount in pertinent part revrul_2003_19 2003_1_cb_468 provides guidance for plr-127133-07 received under the contract before such date to the extent such amount was excludable from income transactions in which a mutual_life_insurance_company demutualizes and converts to a stock_life_insurance_company and the holders of life and annuity_contracts issued by the mutual company surrender their membership interests for consideration made available as part of the transaction holders of contracts that are covered by sec_403 or sec_408 of the code or that are part of a qualified_plan within the meaning of sec_401 receive policy credits in exchange for their membership interests revrul_2003_19 further provides that demutualization has no effect on each life_insurance or annuity_contract that is part of a qualified_plan within the meaning of sec_401 or that meets the requirements of sec_403 or sec_408 for purposes of sec_72 sec_401 sec_402 sec_403 sec_408 and sec_408a these transactions do not result in a distribution in violation of sec_403 or otherwise disqualify a sec_403 contract under sec_403 similarly these transactions do not result in an actual or deemed_distribution in violation of sec_401 or otherwise disqualify a qualified_cash_or_deferred_arrangement within the meaning of sec_401 these transactions do not constitute with respect to policies issued by a mutual_life_insurance_company and in force prior to the effective date of the reorganizations and are tax-qualified under sec_401 or meet the requirements of sec_403 or sec_408 a distribution from or a contribution to any of these policies plans or arrangements for federal_income_tax purposes finally demutualization does not result in a any gross_income to the employee or the beneficiary as a distribution from a qualified_retirement_plan under sec_72 prior to an actual receipt of some amount therefrom by such employee or beneficiary b any additional tax under sec_72 for premature distributions from a qualified_retirement_plan c any or excise_tax under sec_4973 or sec_4979 respectively for excess_contributions to certain qualified_retirement_plans or d a designated_distribution under sec_3405 that is subject_to_withholding under sec_3405 or c in this case the plan’s assumption_reinsurance transaction will use plan credits to facilitate the transfer of the life_insurance and annuity_contracts issued by ceding company and held in qualified retirement programs under sec_401 sec_403 or sec_408 to assuming company in so doing this transfer of assets is accomplished without the actual distribution of qualified_plan assets to plan participants the assumption_reinsurance transaction requires that the obligations of the original insurer under existing policies be assumed by assuming company as reinsurer other terms of the underlying policies remain unchanged including the amount and pattern of death the authorized representatives of the taxpayer insurance_companies ceding plr-127133-07 benefits the premium pattern the rate guaranteed on issuance of the contract and the mortality and expenses changes the substitution of the reinsurer for the original life_insurance_company and the elimination of future dividends are the only major modifications company and assuming company point out that revrul_2003_19 does not specifically address the issues of demutualization and an assumption_reinsurance transaction involving the life_insurance and annuity_contracts of an insurance_company in rehabilitation however the assumption and reinsurance of life_insurance or annuity_contracts held by qualified retirement programs by a plan_sponsor that actually is able to provide plan participants with death_benefits or with income_for_life after retirement as provided under those contracts is not in conflict with the requirements of sec_401 sec_403 or sec_408 of the code conclusions provided that the contracts to be assumed by assuming company that are issued as life_insurance contracts constitute life_insurance contracts for federal_income_tax purposes and the contracts that are issued as annuity_contracts to be assumed by assuming company are annuity_contracts for federal_income_tax purposes it is held as follows based solely upon the information submitted the representations made and a neither the modification of a contract by endorsement upon closing nor any amount_paid or credited with respect to a contract pursuant to the state a court’s approval of the rehabilitator’s petitions to approve policyholder dividends with respect thereto nor the assumption_reinsurance of an endorsed contract pursuant to the plan if such assumption_reinsurance transaction does not change the terms and conditions of such contract other than the insurer after such modification by endorsement will in the case of any life_insurance or annuity_contract that is part of a qualified_plan within the meaning of sec_401 or that meets the requirements of sec_403 or b or sec_408 have any effect on such contract for purposes of sec_72 sec_401 sec_402 sec_403 sec_408 or sec_408a as a result the investment_in_the_contract under sec_72 for each endorsed contract immediately after the assumption_reinsurance transaction will remain the same as an unendorsed contract immediately prior to its endorsement b neither the addition of a plan credit nor the right thereto constitutes a distribution in violation of sec_403 sec_403 sec_408 or otherwise disqualifies a sec_403 contract under sec_403 or an ira contract under sec_408 in addition in the case of any life_insurance or annuity_contract that is part of a qualified_plan within the meaning of sec_401 or that meets the requirements of sec_403 or b or sec_408 neither the addition of a plan credit nor the right thereto will have any effect on such contract for purposes of sec_72 sec_401 sec_402 sec_403 sec_408 or sec_408a plr-127133-07 c the addition of a plan credit to a non-trusteed tax qualified retirement funding contract does not constitute a distribution thereunder nor a contribution thereto and thus will not result in a any gross_income to the employee or other beneficiary of such contract as a distribution from a qualified_retirement_plan under sec_72 prior to an actual receipt of some amount thereof by such employee or beneficiary b any additional tax under sec_72 for premature distributions from a qualified_retirement_plan c any or excise_tax under sec_4973 or sec_4979 for excess_contributions to certain qualified_retirement_plans or d any designated_distribution under sec_3405 that is subject_to_withholding under sec_3405 or c d for purposes of determining the investment_in_the_contract under sec_72 for a non-trusteed tax-qualified retirement funding contract a plan credit will not be taken into account e for minimum distribution_requirements under sec_401 sec_403 sec_408 or sec_408 a plan credit will constitute investment earnings attributable to the year in which it is added to the account value for a non-trusteed tax qualified retirement funding contract f for purposes of sec_403 restrictions on distributions attributable to this ruling is directed only to the taxpayers who requested it sec_6110 contributions under salary reduction arrangements and the income thereon a pro_rata portion of a plan credit added to a sec_403 contract to which such contributions have been made constitutes earnings attributable to such contributions for the year in which such plan credit is added provides that it may not be used or cited as precedent pursuant to the powers of attorney on file with this office copies of this letter are being sent to your authorized representatives a copy of this letter and the prior ruling letter must be attached to any income_tax return to which it is relevant alternatively for a return s filed electronically this requirement is satisfied by attaching a statement to the return s that provides the date and control number of the letter_ruling plr-127133-07 the rulings contained in this letter are based upon information and representations submitted by the taxpayers and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sheryl b flum chief branch office of associate chief_counsel financial institutions products sincerely yours s
